--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT ("Agreement") is executed as of May 1, 2007
(“Effective Date”) between PETROSEARCH ENERGY CORPORATION, a Nevada corporation
("Company") and DAVID COLLINS (“Employee”).


RECITALS:


A.    Company has been capitalized under the laws of the State of Nevada in
order to acquire and develop key oil and gas development prospects across the
United States.


B.    Company desires to engage the services of Employee on an exclusive basis
as an executive officer for the Company.


TERMS OF AGREEMENT:


NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of the mutual covenants
contained herein, Company and Employee agree as follows:


1.    Engagement/Term.  Company shall employ Employee as Vice President and
Chief Financial Officer for a period of one (1) year from the Effective Date,
subject to the termination provisions herein (the “Term”), and Employee hereby
agrees to be engaged by Company for the Term in such capacity. This Agreement
shall automatically expire at the end of the indicated term unless extended in
writing by Company. In the absence of such an extension or notice of non-renewal
by the Company, this Agreement shall be treated as an agreement from
month-to-month in the event that the Employee chooses to work for Company beyond
the expired Term. Should Employee choose not to continue to work beyond the
expired Term on a month-to-month basis, then Employee shall be entitled to the
severance benefits described in paragraph 10a below. Should the Term of this
Agreement expire and Employee choose to continue to work for Company on a
month-to-month basis after the Term at Company’s behest, Employee shall not be
entitled to severance benefits upon termination of the month-to-month employment
(except accrued benefits as of termination) unless otherwise awarded at the sole
discretion of the Company Chief Executive Officer. For severance purposes,
bonuses shall not be deemed to be accrued unless and until the Board of
Directors has declared and awarded the particular bonus to the particular
Employee. THIS AGREEMENT SUPERSEDES AND REPLACES THE PRIOR EMPLOYMENT AGREEMENT
BETWEEN THE PARTIES DATED MAY 1, 2005 (“PRIOR AGREEMENT”) AND UPON EXECUTION
HEREOF BY THE PARTIES, THE PRIOR AGREEMENT SHALL BE DEEMED TO BE TERMINATED AND
OF NO FURTHER EFFECT.


2.    Exclusive Employment/Other Engagements. Company and Employee hereby
stipulate that this Agreement is exclusive as to Employee, and Employee shall
not accept or enter into contemporaneous consulting/employment relationships
with third parties. Employee shall dedicate a minimum of forty (40) hours per
week to the tasks associated with the executive position assumed under this
Agreement.
 
1

--------------------------------------------------------------------------------



3.    Compensation. Employee shall be compensated for his services as follows:


a.    Base Salary. As compensation to Employee for the performance of his duties
or obligations under this Agreement, Company shall pay Employee a base salary
(the “Base Salary”) of TWO HUNDED FIFTEEN THOUSAND AND NO/100 DOLLARS
($215,000.00) annually, payable monthly, in semi-monthly installments of EIGHT
THOUSAND NINE HUNDRED FIFTY EIGHT AND 33/100 DOLLARS ($8,958.33) during the term
of this Agreement.


b.    Bonus. In addition to receiving the Base Salary described in Section 3.a.,
Employee may be awarded such bonuses from time to time as are recommended by the
CEO to the Board of Directors, and then reviewed and approved by the
Compensation Committee of the Board of Directors (or, alternatively, approved by
the Board of Directors directly without committee recommendation should such
committee be non-existent or inactive).


c.    Company Related Travel. Employee shall be reimbursed, upon submission of
receipts and proper documentation, for any and all Company related travel away
from the principal office (Houston, Texas), including coach airfare, hotel and
meals (subject to the expenditure limitations imposed by Company).


d.    Documented Out-of-Pocket Expenses. Employee shall be promptly reimbursed
for all other reasonable out-of-pocket expenses incurred on behalf of Company
which are properly documented to Company; including, long distance telephone
charges on telephones other than Company’s office phones.


e.    Medical/Dental Insurance. Employee shall be entitled during the Term, upon
satisfaction of all eligibility requirements, to participate in all health,
dental, disability, life insurance, retirement and other benefit programs now or
hereafter established by Company and shall receive such other benefits as may be
approved from time to time by the CEO.


4.    Death or Disability. Upon the death or long term disability of the
Employee, this Agreement will automatically terminate, and the Employee (or his
heirs in the case of death) will be entitled to six (6) months of Base Salary
and benefits as listed above. All of the Employee’s outstanding warrants shall
become exercisable upon the date of death or long term disability, and shall
remain outstanding and exercisable per the terms of the warrant agreement.


5.    Acknowledgment of Legislative Impact Upon Taxation. Company and Employee
acknowledge and agree that Employee may in the future be awarded stock or
warrant-based compensation as a bonus or as part of a plan implemented to
benefit a group. Employee acknowledges that he/she has been advised of proposed
legislative enactments which create uncertainty regarding future taxation of
such stock or warrant-based compensation. Such compensation may be refused by
Employee, if offered, but the Company shall have no duty to keep Employee
apprised of the legislative enactments regarding taxation and shall have no
liability for adverse tax consequences to Employee should Employee accept such
stock or warrant-based compensation unless otherwise provided in this Agreement.
 
2

--------------------------------------------------------------------------------



6.    Duties and Obligations. Employee shall perform such duties and tasks
pertaining to Employee’s expertise as Company shall from time to time reasonably
determine and specify as well as those duties and tasks customarily attributable
to the assignment assumed as described in paragraph 1 above. Employee shall
perform the designated tasks at the location or locations assigned by CEO from
time to time, which may include locations other than the Company’s home office
in Houston, Texas. Employee hereby covenants and agrees to perform the services
for which he is hereby retained in good faith and with reasonable diligence in
light of attendant circumstances. The Employee shall, at all times, be under the
supervision of the CEO and shall comply with such person’s directives as to all
duties and tasks to be performed.


7.    Termination for Cause by Company. This Agreement may be terminated for
“cause” by Company immediately, without prior notice (except as indicated
hereinbelow) and without severance pay or benefits. For purposes hereof, “cause”
shall mean any of the following events:


a.    Any embezzlement or wrongful diversion of funds of Company or any
affiliate of Company by Employee;


b.    Malfeasance, poor performance as to core or delegated job assignments in
the opinion of the Company CEO or insubordination by Employee in the conduct of
his duties;


c.    Failure to observe or strictly adhere to all Company policies put into
effect and/or amended from time to time.


d.    Abandonment by Employee of his job duties or repeated absences from
Company-directed tasks which are not otherwise excused by the Company.


e.    Competing with the Company or otherwise diverting away from the Company
business opportunities intended for the Company or which could reasonably
benefit the Company’s core business.


f.    Other material breach of this Agreement by Employee that remains uncured
for a period of at least thirty (30) days following written notice from Company
to Employee of such alleged breach, which written notice describes in reasonable
detail the nature of such alleged breach; or


g.    Conviction of Employee or the entry of a plea of nolo contendere or
equivalent plea of a felony in a court of competent jurisdiction, or any other
crime or offense involving moral turpitude.


8.    Termination for Good Reason by Employee. This Agreement may be terminated
for “good reason” by Employee which, if so terminated, shall give rise to the
severance pay provisions set forth in paragraph 10a below. For purposes hereof,
“good reason” shall mean only material breach of this Agreement by the Company
that remains uncured for a period of at least thirty (30) days following written
notice from Employee to Company of such alleged breach, which written notice
describes in reasonable detail the nature of such alleged breach.
 
3

--------------------------------------------------------------------------------



9.    Termination Upon a Change in Control. Should either the Company or
Employee terminate employment under this Agreement as a result of a change in
control (as defined below) and at the time of which change of control, Employee
is not offered within forty five (45) days following the change of control a
renewal of employment for at least one (1) year beyond the time of the change in
control at an equal or greater monthly salary in effect at the time of the
change of control which likewise permits Employee to perform his work tasks in
the City in which Employee is living and working at the time of the offer, then
Employee shall be entitled to the severance pay benefits described in paragraph
10b below. In order to comply with this provision, such offer of employment need
not include the same job title or job description as held by Employee at the
time of the change in control, so long as the new employment is reasonably
commensurate with Employee’s skills and capabilities, and need not contain a new
change in control provision covering subsequent changes in control.


For purposes hereof, a “Change in Control” shall mean the occurrence during the
Term of any of the following events: (i) An acquisition (other than directly
from the Company) of any voting securities of the Company (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”))
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of 40% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (a)
an employee benefit plan (or a trust forming a part thereof) maintained by (x)
the Company or (y) any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (2) the Company or any Subsidiary,
or (3) any Person in connection with a “Non-Control” Acquisition, (ii) the sale
or other disposition of all or substantially all of the business or assets of
the Company to any person (other than a transfer to a Subsidiary); or (iii) a
merger, consolidation or reorganization involving the Company (other than with a
Subsidiary).


10.   Severance Pay Provisions/Effect of Termination Without Cause by Company,
With Good Reason by Employee or Due to Change in Control.


a.    In the event that Company delivers to Employee a notice of non-renewal in
accordance with paragraph 1 above, then Employee’s sole remedy shall be limited
to recovery by Employee from Company of the Base Salary and benefits described
above for a period equal to three (3) months. In the event that (i) this
Agreement is terminated by Company without “cause”, or (ii) Employee terminates
his employment for the “good reason set forth in paragraph 8 above, then
Employee’s sole remedy shall be limited to recovery by Employee from Company of
the Base Salary and benefits described above for a period equal to six (6)
months. At the sole discretion of the Company CEO, the severance benefits
package may be expanded to a longer period and/or to include benefits other than
those described herein.


b.    In the event that this Agreement is within its Term (i.e. not on a
holdover month-to-month basis) and is terminated as a result of a change in
control which is not accompanied by an appropriate employment offer as described
above, then Employee shall be entitled to severance benefits equal to the sum of
twenty (24) months Base Salary and benefits and the average of Employee’s last
two (2) calendar year’s paid bonuses (if any) up to a maximum severance package
equal to three (3) times Employee’s Base Salary at the time of termination. The
severance pay provided for in this Agreement shall be in lieu of any other
severance or termination pay to which the Employee may be entitled under any
Company severance or termination plan, program, practice or arrangement. The
Employee’s entitlement to any other compensation or benefits shall be determined
in accordance with the Company’s employee benefit plans and other applicable
programs, policies and practices then in effect.
 
4

--------------------------------------------------------------------------------



11.   Time of Essence, Attorneys Fees. Time is of the essence with respect to
this Agreement and same shall be capable of specific performance without
prejudice to any other rights or remedies under law. If either party seeks to
enforce, in law or in equity (including any arbitration proceeding), any
provision contained herein, then the prevailing party in such proceeding shall
be entitled to attorneys fees, interest and all such other disbursements and
relief provided under law, but shall not be entitled to punitive or exemplary
damages of any kind.


12.   Modification or Amendment. The parties hereto may modify or amend this
Agreement only by written agreement executed and delivered by the respective
parties.


13.   Binding on Heirs and Assigns.  This Agreement shall inure to and be
binding upon the undersigned and their respective heirs, representatives,
successors and permitted assigns. This Agreement may not be assigned by either
party without the prior written consent of the other party.


14.   Counterparts. For the convenience of the parties hereto, this Agreement
may be executed in any number of counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.


15.   No Waivers. No waiver of or failure to act upon any of the provisions of
this Agreement or any right or remedy arising under this Agreement shall be
deemed or shall constitute a waiver of any other provisions, rights or remedies
(whether similar or dissimilar).


16.   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND SHALL BE PERFORMABLE IN
HARRIS COUNTY, TEXAS SECURITIES ISSUANCE AND CORPORATE GOVERNANCE BY OFFICERS
AND DIRECTORS.


17.   Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing (by FAX, mail, telegram
or courier) and delivered to the parties as follows:


If to Company:
Richard Dole, President

 
675 Bering Drive, Suite 200

 
Houston, Texas 77057

 
FAX: 713-961-9338



If to Employee:
David Collins

 
____________________________

 
____________________________

 
____________________________

 
5

--------------------------------------------------------------------------------



18.   Entire Contract/No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, and is not intended to create any obligations to, or
rights in respect of, any persons other than the parties hereto. There are no
third party beneficiaries of this Agreement.


19.   Captions for Convenience. All captions herein are for convenience or
reference only and do not constitute part of this Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof.


20.   Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or enforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or enforceable provision had never been contained herein.


21.   BINDING ARBITRATION. ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE BREACH THEREOF, SHALL BE SETTLED BY FINAL AND BINDING
ARBITRATION CONDUCTED IN HOUSTON, TEXAS, IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES ("RULES") OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT
THE TIME THE CONTROVERSY OR CLAIM ARISES, BUT SAID ARBITRATION NEED NOT BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATOR, WHICH
SHALL BE AGREED UPON BY THE PARTIES, SHALL HAVE JURISDICTION TO DETERMINE ANY
SUCH CLAIM AND MAY GRANT ANY RELIEF AUTHORIZED BY LAW FOR SUCH CLAIM EXCLUDING
CONSEQUENTIAL AND PUNITIVE DAMAGES. EACH PARTY TO THE ARBITRATION SHALL BEAR THE
INITIAL FILING FEES AND CHARGES EQUALLY, PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD REIMBURSEMENT OF ALL SUCH COSTS AND FEES TO THE PREVAILING PARTY AS
A PART OF ITS AWARD. THIS PARAGRAPH SHALL LIKEWISE BE SPECIFICALLY ENFORCEABLE
IN A COURT OF COMPETENT JURISDICTION SHOULD THE PARTY NOT DEMANDING ARBITRATION
REFUSE TO PARTICIPATE IN OR COOPERATE WITH THE ARBITRATION PROCESS.


EXECUTED by the undersigned as of the Effective Date set forth above.


SIGNATURES APPEAR ON FOLLOWING PAGE

6

--------------------------------------------------------------------------------





   
PETROSEARCH ENERGY CORPORATION
                         
By: 
/s/ Richard D. Dole
       
Richard D. Dole, President & CEO
                         
/s/ David Collins
     
DAVID COLLINS
 

 
 
7

--------------------------------------------------------------------------------